Citation Nr: 9906001	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  94-16 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
August 1945 with the United States Coast Guard Merchant 
Marine.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a September 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim seeking entitlement to 
service connection for asbestosis.  The veteran submitted a 
notice of disagreement with that rating decision in September 
1992.  In October 1992, he was provided with a statement of 
the case.  His substantive appeal was received in December 
1992.

The case was previously before the Board in May 1996 and was 
remanded to the RO for additional evidentiary development.  
Following compliance with the Board's directives on Remand, 
the RO continued the denial of the veteran's claim.  The 
veteran continued his appeal.  The case is now returned to 
the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has provided competent evidence, in the form 
of his contentions and testimony, that he was exposed to 
asbestos during his service.

3.  Although the veteran has reported a history of asbestos 
exposure in service, a preponderance of the evidence of 
record is against the veteran's claim that he has asbestosis 
or asbestos-related disease as a result of service.


CONCLUSION OF LAW

Asbestosis or asbestos-related disease was not incurred in or 
aggravated by the veteran's service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

As noted in the introduction hereinabove, the veteran had 
active military service from October 1943 to August 1945 with 
the United States Coast Guard Merchant Marine.  However, no 
service medical records are available for review as efforts 
to obtain such records were unsuccessful.  As the veteran has 
made no contentions of any pertinent treatment during his 
service, but instead contends that his exposure to asbestos 
subsequently caused asbestosis or asbestos-related disease, 
the absence of his service medical records is not pertinent 
to his claim.

The veteran's current claim was received in July 1992.  
Received at that time were a number of private medical 
records from the Kennedy Memorial Hospital University Medical 
Center.  These indicated that the veteran was admitted to the 
hospital in February 1992 for acute pneumococcal bronchitis.  
His history indicated he was experiencing increasing 
shortness of breath.  It was noted that he had a history of 
asthma dating back many years, but had not seen a doctor in 
about ten years.  It was also noted within his social history 
that he had abused tobacco for 40 pack years.  There was also 
a 50 year history of alcohol abuse.  He was admitted to the 
intensive care unit and intubated, where he eventually 
stabilized.  His discharge diagnosis was that of acute 
pneumococci bronchitis, respiratory failure Type II, and 
impaired glucose tolerance.  Radiology study of the lungs had 
noted evidence of chronic obstructive pulmonary disease 
(COPD) with pleural thickening and interstitial changes.  
Pulmonary function tests reported moderate obstructive defect 
with no restriction.  It was stated that these findings were 
compatible with emphysema, however, clinical correlation was 
recommended.  The records from Kennedy Memorial Hospital 
University Medical Center were negative for any findings of 
asbestosis or asbestos-related disease.

In August 1992, the veteran provided a statement reporting a 
history of asbestos exposure in the Merchant Marine from 1943 
until 1972.  The veteran also reported doing construction 
work since 1972, involving taping and finishing of drywall 
and being exposed to sanding.

On VA examination in August 1992, the veteran gave a history 
of smoking about 1/3 pack per day for 25 years but stated he 
had stopped in 1992.  He also gave a history of asbestos 
exposure while in the service and also intermittently while 
in the Merchant Marine up to 1972.  It was also noted that 
the veteran currently did dry wall work.  The examiner 
reviewed the testing of the veteran performed at Kennedy 
Memorial Hospital in February 1992, and the examiner 
concluded that the veteran's diagnosis was COPD moderate, 
with no evidence of asbestosis.

Subsequently received was an April 1992 private medical 
examination of the veteran performed by R. D. Goodman, M.D.  
This record also noted the veteran's history of working 
intermittently in the Merchant Marine from 1943 until 1972 
and also noted he had considerable industrial exposure to 
asbestos by working as a drywall taper since 1955 where he 
had to mix, apply, and sand asbestos tape.  Dr. Goodman 
concluded that on the basis of history, examination, 
laboratory studies, and chest X-ray, the veteran was 
suffering from pulmonary and pleural asbestosis.  It was 
stated that this condition was directly and causally related 
to the exposure to asbestos as described.

The RO requested another VA examination of the veteran to 
clarify the veteran's diagnosis.  A November 1993 VA 
radiology report revealed moderately hyperaerated lungs due 
to COPD, with no acute infiltration or congestion noted.  The 
impression was clear lungs, COPD.  On VA examination in 
February 1994, the examiner diagnosed COPD, and concluded 
that asbestosis or asbestos-related disease was not found.

Subsequently received was an April 1994 private medical 
record from the Kennedy Memorial Hospital University Medical 
Center.  This indicated the veteran had undergone another 
pulmonary function test which diagnosed severe obstructive 
impairment.  On radiology findings, pleural thickening and 
calcification of the lung bases were noted.  It was reported 
that the lung fields were essentially free of active disease.

In August 1994, the veteran submitted a statement reporting 
that while he was serving in the Merchant Marine in 1943, it 
was quite common for pipe repair to occur on ships which 
involved using an asbestos mix to cover the pipes.

In September 1994, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  The veteran testified 
that in the Merchant Marine, they were constantly repairing 
pipes which involved the use of asbestos.  The veteran stated 
that he worked in the mess and did not do any pipe repair 
himself, but was present while the work was being done.  (See 
Transcript, pp. 2-3).  The veteran also testified that his 
asbestos exposure came not only from the Merchant Marine, but 
also from taping drywall when they used asbestos tape.  (See 
Transcript, pp. 4-5).  The veteran indicated that his 
industrial union had referred all the employees for 
evaluation of asbestos to Dr. Goodman, and the union paid for 
an evaluation to be performed.  The veteran indicated that it 
was Dr. Goodman who informed him of the diagnosis of 
asbestosis.  (See Transcript, pp. 5-6).  A complete 
transcript of the testimony is of record.

Following the Board's May 1996 remand, additional private 
medical records were received from the Kennedy Memorial 
Hospital University Medical Center in January 1997.  These 
indicated the veteran was treated for an asthmatic attack in 
May 1993, but they were otherwise, negative for pertinent 
information.

Attempts to obtain any additional treatment records from Dr. 
Goodman were unsuccessful, as only a duplicate of his 
previous report was submitted in August 1997.

The veteran underwent another VA examination in May 1998.  
The veteran's claims file was reviewed by the examiner and 
his history of asbestos exposure in the Merchant Marine and 
while working with sheet rock was noted.  X-ray study and a 
pulmonary function test were obtained.  It was reported that 
the X-ray study revealed hyper-aeration and pleural 
thickening and the pulmonary function test showed severe 
obstructive disease.  However, the examiner opined that there 
was no evidence of asbestosis by either X-ray study or 
pulmonary function test.

II.  Analysis

The veteran and his representative contend, in essence, that 
service connection is warranted for asbestosis or other 
asbestos-related disease.  The veteran argues that he was 
first exposed to asbestos during service in the Merchant 
Marine, and although he also had post-service asbestos 
exposure in both the Merchant Marine and by industrial 
asbestos exposure through the construction trade, it is 
argued that he developed asbestosis or asbestos-related 
disease as a result of his inservice exposure.

Initially, the Board finds that the veteran's claim seeking 
service connection for asbestosis is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is not inherently implausible.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

In this regard, the Board notes that in order for a claim to 
be well grounded, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus (that is, a link or connection) 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Also, evidentiary assertions by the 
veteran must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

Applying these standards to the current claim seeking service 
connection, the Board notes that the veteran has contended 
that he experienced asbestos exposure during his active 
service in the Merchant Marine as a result of frequent pipe 
repair that took place during his active service.  For the 
purpose of determining the well-groundedness of his claim, 
the veteran's contentions and testimony are credible.  See 
King, supra.  Furthermore, although the veteran has readily 
acknowledged that he also experienced significant post-
service asbestos exposure, in both the Merchant Marine after 
1945 and in the construction industry, the Board notes that 
it is not necessary to evaluate what percentage of his 
asbestos exposure occurred during active service as opposed 
to what percentage of exposure was post-service.  Such an 
evaluation of active service and post-service exposure would 
only be necessary if the record was shown to establish that 
the veteran had asbestosis or asbestos-related disease, which 
as discussed further hereinbelow is not established.  
Nonetheless, for purposes of determining the well-
groundedness of his claim, the establishment of asbestos 
exposure during his active service is conceded.

The Board also notes that there is medical evidence of a 
diagnosis of asbestosis due to asbestos exposure as made by 
Dr. Goodman.  Accordingly, the Board finds that the 
appellant's claim is plausible, as there is evidence of 
asbestos exposure in service, evidence of a current 
disability, and also competent evidence of a nexus between 
the asbestos exposure in service and the current diagnosis.  
See Caluza, supra.

Once it has been determined that the claim is well grounded, 
the VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107.  In this regard, the Board further notes that in 
cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit of the doubt doctrine under 
38 U.S.C.A. § 5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  As noted hereinabove, the veteran's service medical 
records were unavailable for review.  However, the veteran 
has not alleged any pertinent treatment in service; nor has 
the veteran alleged, and the record does not indicate, the 
need to obtain any pertinent medical records which are not 
already associated with the claims folder.  All pertinent 
records identified have been obtained by the RO.  Thus, the 
Board finds that VA's duty to assist the veteran has been 
fully satisfied.

Having determined that the veteran's claim is well-grounded 
and fully developed, the Board next notes, however, that the 
establishment of a plausible claim does not dispose of the 
issues in this case.  The Board must review the claim on its 
merits and account for the evidence which it finds to be 
persuasive and unpersuasive and provide reasoned analysis for 
rejecting evidence submitted by or on behalf of the claimant.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518 (1996), citing 
Gilbert, at 54.

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

As to claims seeking service connection for asbestosis or 
other asbestos-related disease, the Board notes that there 
has been no specific statutory guidance with regard to these 
claims, nor has the Secretary promulgated any regulations.  
However, VA has issued a circular on asbestos-related 
diseases, entitled Department of Veterans Benefits, Veteran's 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988) [hereinafter "DVB Circular"], that 
provided some guidelines for considering compensation claims 
based on exposure to asbestos.  The provisions of that 
circular are now incorporated in VA Adjudication Procedure 
Manual, M21-1, Part VI, par. 7.21 (hereinafter M21-1), which 
provides that asbestos fiber masses have a tendency to break 
easily into tiny dust particles that can float in the air, 
stick to clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce fibrosis and 
tumors.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the larynx 
and pharynx as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure.

It is also noted in the M21-1, that many people with 
asbestos-related diseases have only recently come to medical 
attention because the latent period varies from 10 to 45 or 
more years between first exposure and development of disease.  
In addition, exposure to asbestos may be brief (as little as 
a month or two) or indirect (bystander disease).  M21-1, Part 
III, par. 5.13 and Part VI, par. 7.21.

The Court has indicated that, while the veteran, as a lay 
person, was not competent to testify as to the cause of his 
disease, he was, however, competent to testify as to the 
facts of his asbestos exposure.  See also McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  As noted hereinabove, the Board 
concedes that the veteran was exposed to asbestos in service.  
Also with asbestos-related claims, the Board must determine 
whether the claim-development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. 
App. 120, 124-125 (1997).  In this case, the record shows 
that the RO complied with these procedures.

Turning now to an evaluation of the medical evidence of 
record, the Board notes that the strongest piece of evidence 
supporting the veteran's claim is his April 1992 evaluation 
performed by Dr. Goodman, which concluded that the veteran 
was suffering from pulmonary and pleural asbestosis related 
to his history of asbestos exposure.  In evaluation of this 
opinion, the Board notes that Dr. Goodman referred to 
laboratory studies and a chest X-ray study, but no such study 
results were actually attached to the evaluation report.  
Attempts to obtain such study results by the prior Board 
remand were unsuccessful.  Therefore, it is not possible for 
the Board to fully evaluate the reliability of Dr. Goodman's 
opinion as the foundation for that opinion has not been fully 
revealed.  Furthermore, although this does not directly 
lessen the credibility of Dr. Goodman's opinion, the Board 
notes that Dr. Goodman was not a treating physician of the 
veteran, but instead was a physician obtained by the 
veteran's labor union to perform evaluations of all employees 
who experienced industrial asbestos exposure during their 
construction work.  The Board notes, in this regard, that Dr. 
Goodman offered no opinion as to whether his diagnosis was 
based primarily on the veteran's asbestos exposure in 
service, or on his lengthy post-service history of exposure.

In contrast to Dr. Goodman's opinion, the Board notes that 
there is a significant amount of medical evidence from a 
number of sources which has failed to diagnosis asbestosis or 
asbestos-related disease.  In particular, the veteran has 
been evaluated extensively at the Kennedy Memorial Hospital 
University Medical Center, and these records are entirely 
negative for any indication of asbestosis or asbestos-related 
disease.  Instead, they indicate that the veteran has been 
diagnosed with chronic obstructive pulmonary disease, with no 
restriction, as verified by radiology findings and pulmonary 
function test results.  Likewise, the veteran has undergone a 
total of three VA examinations, in August 1992, February 
1994, and most recently in May 1998.  Each one of these three 
VA examinations, reviewed radiology and pulmonary function 
test findings and concluded that the veteran's primary 
diagnosis was that of chronic obstructive pulmonary disease 
with no evidence of asbestosis or asbestos-related disease.  
Unlike Dr. Goodman's findings, the radiology and pulmonary 
function test results supporting these VA examination 
findings were within the claims file and available for 
review.  Although there has been consistent evidence of 
pleural thickening of the lungs on radiology reports, the 
medical records repeatedly have found that this has not 
indicated any active lung disease.  The Board also notes that 
all three of these VA examinations made their findings with 
the benefit of review of the veteran's complete medical 
record and claims file, information which was apparently not 
available for the review of Dr. Goodman.

Therefore, having carefully reviewed the entire evidentiary 
record, the Board concludes that service connection is not 
warranted, as the preponderance of the evidence is against 
the claims.  The findings of Dr. Goodman are rebutted by 
numerous other medical evidence of record, to include 
multiple VA examinations and findings by the Kennedy Memorial 
Hospital that indicated the veteran does not have either 
asbestosis or asbestos-related disease.  The overwhelming 
preponderance of the evidence is against the claim.  See 
Gilbert, supra.  Finally, the Board has also carefully 
considered the contentions and testimony of the veteran, and 
it is clear that he is sincere in his belief that he has a 
diagnosis of asbestosis.  However, inasmuch as the veteran is 
offering his own medical opinion, we would note that the 
record does not indicate that he has any medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reaching our decision, the Board has considered the 
doctrine of giving the benefit of the doubt to the veteran 
under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but the 
evidence is not of such approximate balance as to warrant its 
application.  The preponderance of the evidence is against 
the veteran's claim and service connection is denied.


ORDER

Service connection for asbestosis and asbestos-related 
disease is denied.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

